DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “metal shielding layer”, “polysilicon layer”, “gate electrode layer”, “pixel electrode’, “opening area”, “a source-drain layer” and “common electrode layer” must be shown or the features canceled from the claims 2-6, 11, and 13-17.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8, 11, and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. Drawings as filed do not show the “metal shielding layer”, “polysilicon layer”, “gate electrode layer”, “pixel electrode’, “opening area”, “a source-drain layer” and “common electrode layer”.
Claims 2-8, 11, and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Drawings as filed do not show the “metal shielding layer”, “polysilicon layer”, “gate electrode layer”, “pixel electrode’, “opening area”, “a source-drain layer” and “common electrode layer” The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "the passivation layer" and “dielectric layer” in line 3.  There is insufficient antecedent basis for this limitation in the claim 7. Claim 8 is rejected as being dependent on the rejected claim 7.


Claims 10 – 18 are also rejected under 35 U.S.C. 112, second paragraph, as being considered to be vague and indefinite because it/they is/are drawn to a system that includes both machine (i.e. inter alia machine display) and process (i.e. inter alia process manufacturing) limitations, and therefore, fail to comply with the requirements of 35 U.S.C. 112 second paragraph, because it is unclear as to which statutory class of invention to which the claims are drawn.  See MPEP § 2173.05
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US2020/0328234 (corresponding to US 11,049,885).
In re Claim 1, Zhang discloses a  method of manufacturing a display panel, comprising following steps of: providing a substrate 100, wherein the substrate 100 comprises at least two display areas (110, 120) and a connection area 130 between two adjacent display panel areas (110, 130) (Figs. 1): forming a buffer layer 213 on the substrate 100; forming at least one groove 310 on the buffer layer 213 of the connection area 130 (Figs. 5); and forming at least one layer 220 on the buffer layer 213, wherein the at least one layer 220 extends into the groove 310 (Figs. 1-6; [0038 -0094]).
Zhang does not specify that the substrate 100 is a glass substrate. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 9, Zhang discloses the method of manufacturing the display panel according to claim 1, wherein a longitudinal section of the groove 310 comprises a rectangular shape or a trapezoidal shape (Figs. 3, 5, and 6).
In re Claim 10, Zhang discloses a display panel manufactured by the method of claim 1, wherein the method comprises: providing a substrate 100, wherein the substrate 100 comprises at least two display areas (110, 120) and a connection area 130 between two adjacent display panel areas (110, 120); forming a buffer layer 213 on the substrate 100; forming at least one groove 310 on the buffer layer 213 of the connection area 130; and forming at least one layer 220 on the buffer layer 213, wherein the at least one layer 220 extends into the groove 310 (Figs. 1-6; [0038 -0094]).
Zhang does not specify that the substrate 100 is a glass substrate. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the glass substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 12, Zhang discloses the display panel according to claim 10, wherein the forming at least one layer 220 on the buffer layer 213 comprises: forming a gate insulating layer 
In re Claim 18, Zhang discloses the display panel according to claim 10, wherein a longitudinal section of the groove 310 comprises a rectangular shape or a trapezoidal shape (Figs. 3, 5, and 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893